In an action to foreclose a lien on real property for construction materials furnished, the appeal is from an order of the Supreme Court, Westchester County, dated November 24, 1969, which denied appellants’ motion to dismiss the complaint for unreasonable failure to prosecute the case. Order reversed, on the law and on the facts, without costs, and motion granted. Plaintiff failed to comply with a notice served upon it pursuant to CPLR 3216 that it file a note of issue within 45 days and has not shown a justifiable excuse for the delay (CPLR 3216, sufod. [b], par. [3]; subd. [e]; Kuroski v. Trenton-Ocean-Nevada Corp., 27 A D 2d 935; Pernise v. Di Giacomo, 25 A D 2d 447). Hopkins, Acting F. J., Munder, Martuscello, Latham and Brennan, JJ., concur.